Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 17-cv-23941-DPG


   BRIDGEHEAD CONTAINER
    SERVICES LTD.,

           Plaintiff,

   v.

   ANGEL DONES, JR.,

           Defendant.


                            THIRD PARTY IRENE DONES’
                        MOTION FOR CIVIL CONTEMPT AGAINST
                          BANK OF AMERICA AND PLAINTIFF

           Third Party Irene Dones, by and through her undersigned counsel, files this,

   her Motion for Civil Contempt Against Bank of America and Plaintiff, and in

   support thereof, states as follows:

                                        STATEMENT OF FACTS

           1.      On May 18, 2021, the Honorable Alicia M. Otazo-Reyes, Magistrate

   Judge, entered an Order [DE 190]1 granting [DE 179]2 Third Party Irene Dones’


           1
            [DE 190]: “ORDER granting [179] Third Party MOTION to Vacate; denying as moot [177] MOTION
   and Memorandum for an Order to Access Jointly Held Safe Deposit Box. Signed by Magistrate Judge Alicia M.
   Otazo-Reyes on 5/18/202.”


                                                    Page 1 of 15

                                         Donet, McMillan & Trontz, P.A.
                                                    Attorneys at Law
                          Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                        • Phone 305-444-0030 • Fax 305-444-0039 •
                                                     www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 2 of 15




   Motion to Vacate Order [DE 178] to Access Jointly Held Safe Deposit Box, etc.

   (hereinafter, “Ms. Dones’ Motion” or “the Motion”), Said Order further ordered

   and adjudged that “Plaintiff’s Motion to Access Safe Deposit Box [D.E. 177] is

   DENIED as moot.”

           2.       Said Order [DE 190] granting Ms. Dones’ Motion to vacate, etc.

   (hereinafter, “the Order”) came as a result of two evidentiary hearings conducted

   by Judge Otazo-Reyes on May 12, 2021, and May 17, 2021, respectively as to the

   Motion.

           3.       The Order was posted on the Court’s docket on May 18, 2021, and

   counsel for all Parties – including then legal counsel to Bank of America, The Noa

   Law Firm – received a copy of the Order as shown in the NEF serving said Order

   on all counsel of record. Said NEF was sent to the parties at 12:08 P.M. on

   May 18, 2021, as shown in the screenshot copy of said emailed NEF, attached

   hereto and incorporated herein as Exhibit “A.”

           4.       Therefore, that same day, upon learning of the entry of the Order, Ms.

   Dones arrived around 1:00 P.M. at the South Miami branch of Bank of America

   (hereinafter, “the Bank”) where her Safe Deposit Box in question is located. Ms.

   Dones requested access but it was denied and an Assistant Manager stated that


           2
             [DE 179]: “Third Party Irene Dones’ Emergency Motion to Vacate [DE 178] Order to Access Jointly
   Held Safe Deposit Box and to Dissolve as to Her [DE 170] Plaintiff’s Writ of Garnishment to Bank of America.”
                                                     Page 2 of 15

                                         Donet, McMillan & Trontz, P.A.
                                                    Attorneys at Law
                          Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                        • Phone 305-444-0030 • Fax 305-444-0039 •
                                                     www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 3 of 15




   “they” had contacted the Bank’s lawyers for approval and that no access would be

   allowed until said attorneys approved access.

         5.       Ms. Dones then contacted the undersigned and related the foregoing.

   Consequently, the undersigned immediately attempted to contact the Bank’s then

   counsel – the Noa Law Firm – by phone, but the call was answered by a recorded

   message that invited the caller to leave a voice mail message; consequently, the

   undersigned left a detailed voice mail message.

         6.       Next, the undersigned sent an email at approximately 1:32 P.M. to

   Joseph A. Noa, Jr., Esq., of said Firm, enclosing a copy of said Order; advising

   him that Ms. Dones was a the Bank waiting to be granted access to her Safe

   Deposit Box; and requesting that his Firm provide such approval immediately, as

   Ms. Dones wished to be provided immediate access to the Safe Deposit Box. A

   printed copy of said email is attached hereto and incorporated herein as

   Exhibit “B.”

         7.       Coincidentally, while the undersigned was typing the foregoing email,

   almost simultaneously at 1:31 P.M., Plaintiff’s counsel had sent an email to Joseph

   A. Noa, Jr., Esq., also enclosing a copy of said Order and stating that: “We,

   therefore, expect Bank of America will continue to prevent access to the safe

   deposit box until this matter is finally resolved” thus inviting and urging Bank of


                                                 Page 3 of 15

                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 4 of 15




   America to violate the Court’s Order. A printed copy of said email is attached

   hereto and incorporated herein as Exhibit “C.”

         8.       Then, at 2:34 P.M. Ana Diaz Noa, Esq., of the Noa Law Firm, sent an

   email to the undersigned enclosing a copy of the foregoing email that said Firm

   had received from the Plaintiff’s counsel (Exhibit “C” hereto) and stating: “Please

   advise your client that no entry into the safe deposit box may be had at this time.”

   A printed copy of said email is attached hereto and incorporated herein as

   Exhibit “D.”

         9.       Upon receipt of said email, the undersigned sent an email at 2:53 P.M.

   to both, Joseph A. Noa , Jr., Esq. and to Plaintiff’s counsel, Christopher J. Lyon,

   Esq., advising them as follows:

               “We disagree that the Bank may ignore the Court’s Order and
         deny Irene Dones access to her Safe Deposit Box.

               It is immaterial that the Plaintiff is considering whether to
         appeal the Order. There is nothing in the Order or the law that
         permits the Bank to prohibit access to this Safe Deposit Box to Irene
         Dones. Such access should have been given immediately upon entry of
         the Order. Therefore, access to the Box has been in effect since 12:04
         P.M. today when the Order was posted on the Docket.

                As the Bank knows, our client went to the branch earlier today
         after the Order was entered and was told by an Assistant Branch
         Manager that the Bank needed approval form the Noa Law Firm
         before allowing access. We communicated this to the Noa Law Firm
         at approximately 1:32 P.M. Therefore, the Bank has had plenty of
         notice of Irene Dones’ desire to access her safe deposit box today.

                                                 Page 4 of 15

                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 5 of 15




              Consequently, we demand that Bank of America provide
         immediate access to the Safe Deposit Box to Irene Dones.

               Should Bank of America refuse to allow Irene Dones to access
         said Safe Deposit Box before the branch where it is located closes its
         safe deposit area today (thereby precluding access thereto), Irene
         Dones will hold the Bank liable for all damages that she may incur as
         a result.

               In the event that the Bank refuses access to the box, it can also
         expect to receive and face Irene Dones’ Motion for Contempt and for
         reasonable attorney’s fees under Fla. Stat. 57.105.

                  TIME IS OF THE ESSENCE.

                  Please govern yourself accordingly.”

         A printed copy of said email is attached hereto and incorporated herein as

   Exhibit “E.”

         10.      No response to that email was received from either counsel and

   eventually Ms. Dones left the Bank, as it became crystal clear that Plaintiff and

   Bank of America were steadfast in their decision to ignore and violate the Court’s

   Order.

         11.      At around 6:40 P.M. or so, a call was received at the undersigned’s

   office telephone number from John D. Bernstein, Esq., of the Firm Liebler,

   Gonzalez & Portuondo, who left a voice mail message. Said message was

   forwarded by the auto-answering system to the undersigned’s law partner, David


                                                 Page 5 of 15

                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 6 of 15




   M. Trontz, Esq., who in turn forwarded via email it to the undersigned several

   minutes later. Unfortunately, the undersigned was attending his stepson’s baseball

   game at the time and did not see the email until early this morning.

         12.    In the interim, at 11:11 P.M. Mr. Bernstein had sent an email to the

   undersigned advising that his Firm serves as outside counsel for Bank of America

   and requesting that he be contacted regarded this matter. The undersigned also did

   not see or read said email until early this morning.

         13.    The undersigned telephoned Mr. Bernstein twice today before filing

   this Motion; first, at 8:40 A.M. and then at 10:00 A.M. During said calls Mr.

   Bernstein reiterated Bank of America’s position that it would not grant Ms. Dones

   access to the Box because – in essence – the Order did not specifically state that

   the Bank was authorized to do so.

         14.    The undersigned related to Mr. Bernstein that the Order specifically

   denied Plaintiff’s [DE 177] Motion for access to the Safe Deposit Box and that

   therefore, the Bank’s position was illogical; the undersigned then reiterated to Mr.

   Bernstein that Ms. Dones would be filing a Motion for Contempt against the Bank

   today and asked for the Bank’s position; in response, Mr. Bernstein indicated that

   he understood Ms. Dones’ position but reiterated his previous advice as to the

   Bank’s position.


                                                 Page 6 of 15

                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 7 of 15




         15.    Given that neither Mr. Bernstein, nor any other attorney at his Firm

   have yet filed an Appearance in this action, the undersigned, in an abundance of

   caution, next called the Noa Law Firm at about 11:00 A.M. today to inquire as to

   the Bank’s position as to the instant Motion and as a final attempt to resolve this

   controversy; however, the call was answered by a recorded message that invited

   the caller to leave a voice mail message, which the undersigned did.

         16.    Next, the undersigned sent an email at 11:32 A.M. to both, Mr. Noa

   and Mr. Bernstein, requesting their reply as to Bank of America’s position with

   regard to this Motion; however, as of the time of filing this Motion, no reply has

   been received from Mr. Noa and Mr. Bernstein sent the undersigned an email

   corroborating the Bank’s position, as previously related by him.

         17.    Later, at around 1:11 P.M., the undersigned received an email from

   Ana Diaz Noa, Esq., of the Noa Law Firm, advising that Mr. Bernstein and the

   Liebler, Gonzalez & Portuondo law Firm would be taking over representation of

   Bank of America in connection with this matter.

         18.    It is crystal clear from all of the foregoing that Bank of America has

   willfully violated the Court’s Order [DE 190] that granted Ms. Dones access to her

   Safe Deposit Box and denied Plaintiff’s [DE 177] Motion for an Order to Access

   that Safe Deposit Box.


                                                Page 7 of 15

                                    Donet, McMillan & Trontz, P.A.
                                               Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                   • Phone 305-444-0030 • Fax 305-444-0039 •
                                                www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 8 of 15




         19.     It is also crystal clear from all of the foregoing that by urging and

   requesting that Bank of America deny Ms. Dones access to the Box, the Plaintiff

   has similarly willfully violated the Court’s Order [DE 190] granting Ms. Dones

   access to her Safe Deposit Box.

                    MEMORANDUM OF LAW AND ARGUMENT

         20.     District courts have inherent and statutory power to enforce their

   Orders and to punish violators for contempt. Roadway Express. Inc., v. Piper, 447

   U.S. 752, 764-765, 100 S. Ct. 2455, 65 L. Ed. 2d 488 (1980); Citronelle-Mobile

   Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991).

         21.     Civil contempt is a remedial sanction designed and intended to obtain

   compliance with a court order or to compensate for damages sustained as a result

   of noncompliance. Piambino v. Bestline Prod.’s; 645 F. Supp. 1210 (1986), citing

   McComb v. Jacksonville Paper Co., 336 U.S. 187, 191, 69 S. Ct. 497, 93 L. Ed.

   599 (1948).

         22.     A party seeking civil contempt bears the initial burden of proving by

   clear and convincing evidence that the alleged contemnor has violated an

   outstanding court order. Thomas v. Blue Cross Blue Shield Ass’n., 594 F.3d 813,

   821 (11th Cir. 2010); Commodity Futures Trading Comm’n v. Wellington

   Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992).


                                                 Page 8 of 15

                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 9 of 15




         23.   Once a prima facie showing of a violation has been made, the burden

   of production shifts to the alleged contemnor, who may defend its failure on the

   grounds that it was unable to comply. Id.

         24.   Parties subject to a court’s order demonstrate an inability to comply

   only by showing that they have made in good faith all reasonable efforts to

   comply. Citronelle-Mobile, 943 F.2d at 1301.

         25.   In order to meet its inability to comply with the Order, the contemnor

   must do more than merely assert an inability to comply; rather, it must “produce

   detailed evidence specifically explaining why he cannot comply” with the court’s

   Order. Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 740 (11th Cir.

   2006).

         26.   The burden only shifts back to the party seeking contempt to prove the

   ability to comply if the alleged contemnor makes a sufficient evidentiary showing.

   Wellington Precious Metals, 950 F.2d at 1529.

         27.   To find contempt, the court must determine that the Order violated

   was clear and unambiguous and that the party to be charged had notice of the

   Order but did not diligently attempt to comply. McGregor v. Chierico, 206 F.3d

   1378, 1383 (11th Cir. 2000); see also Citronelle-Mobile, 943 F.2d at

   1301; Popular Bank of Florida v. Banco Popular De Puerto Rico, 180 F.R.D.


                                               Page 9 of 15

                                   Donet, McMillan & Trontz, P.A.
                                              Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                  • Phone 305-444-0030 • Fax 305-444-0039 •
                                               www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 10 of 15




   461, 465-66 (S.D. Fla. 1998) citing, In re E.I. DuPont De Nemours, 99 F.3d 363,

   372 (11th Cir. 1996).

         28.    The failure to comply need not be with the intent to disobey a court

   order; indeed, intent to disobey is not a prerequisite to a finding of civil contempt.

   Thus, the absence of willfulness does not relieve an entity from civil contempt.

   Popular Bank of Florida, supra.

         29.    “[T]he focus of the court’s inquiry in civil contempt proceedings is

   not on the subjective beliefs or intent of the alleged contemnors in complying with

   the order, but whether in fact their conduct complied with the order at issue.”

   Howard Johnson Co., Inc. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990);

   Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush, 261 F.3d 1037, 1047 (11th Cir. 2001).

         30.    The non-moving party cannot prove impossibility to comply with the

   court’s order through mere assertions. United States v. Hayes, 722 F.2d 723, 725

   (11th Cir. 1984). See also In re Chase & Sanborn Corp., 872 F.2d at 400.

         31.    A finding of civil contempt must be based on clear and convincing

   evidence that a court order was violated. This standard is more exacting than the

   preponderance of the evidence standard, but does not require proof beyond a

   reasonable doubt. Tom James Co. v. Morgan, 141 Fed. Appx. 894, 897 (11th Cir.

   2005).


                                               Page 10 of 15

                                    Donet, McMillan & Trontz, P.A.
                                               Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                   • Phone 305-444-0030 • Fax 305-444-0039 •
                                                www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 11 of 15




         32.   To overcome a finding of contempt, the contemnor must prove that

   despite all reasonable efforts to comply with the court’s order, compliance was

   impossible. In re Chase & Sanborn Corp., 872 F.2d at 400 (11th Cir. 1989);

   United States v. Rylander, 460 U.S. 752, 756-57 (1983); Hayes, 722 F.2d at 725.

         33.   Civil contempt sanctions “may serve to either (1) coerce the

   contemnor to comply with a court order, or (2) compensate a party for losses

   suffered as a result of the contemnor’s act.” Federal Trade Com’n v. Leshin, 2011

   U.S. Dist. LEXIS 14778, 2011 WL 617500, 24 -25 (S. D. Fla. February 15, 2011)

   citing Sheet Metal Workers Local 441, Health & Welfare Fund v. Unatank

   Corp., Inc., 2008 U.S. Dist. LEXIS 40539, 2008 WL 2163915, 2 (S.D. Ala.,

   May 19, 2008).

         34.   Coercive sanctions include such sanctions as a daily fine until

   compliance. Sheet Metal Workers Local 441, 2008 U.S. Dist. LEXIS 40539, 2008

   WL 2163915 at 2.

         35.   A coercive fine “is paid into the court registry, not to the

   complainant” and “the court ‘must consider the character and magnitude of the

   harm threatened by the continued contumacy, and the probable effectiveness of

   any suggested sanction bringing about the result desired.’” In re Chase & Sanborn

   Corp., 872 F.2d at 401. However, the sanction imposed to coerce the contemnor to


                                              Page 11 of 15

                                   Donet, McMillan & Trontz, P.A.
                                              Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                  • Phone 305-444-0030 • Fax 305-444-0039 •
                                               www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 12 of 15




   comply with the court’s order may not be so excessive as to be punitive in nature.

   Citronelle-Mobile, 943 F.2d at 1304.

         36.    Here, there is or cannot be any dispute that the Order [DE 190] that

   granted Ms. Dones access to her Safe Deposit Box and denied Plaintiff’s [DE 177]

   Motion for an Order to Access that Safe Deposit Box was valid and lawful, as well

   as clear, definite and unambiguous.

         37.    When a district court enters an Order, that Order should be followed;

   it should not be viewed as an advisory opinion that one chooses to follow or not at

   one’s whim or convenience.

         38.    Clearly, Bank of America should not have simply ignored the Court’s

   Order here because the Plaintiff “expect[ed] Bank of America [to] continue to

   prevent access to the safe deposit box until this matter is finally resolved” or for

   any other reason.

         39.    It was not up to the Plaintiff to dictate to Bank of America whether the

   Bank should comply with the Court’s Order, just as it was not up to Bank of

   America to decide that it wanted the Order to have different language than the

   Court expressed in it because the Bank’s counsel wanted it that way.

                       ENTITLEMENT TO
        REASONABLE ATTORNEYS’ FEES UNDER FLA. STAT. § 57.105.

         40.    Pursuant to Fla. Stat. § 57.105, Third Party Irene Dones is entitled to

                                                 Page 12 of 15

                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone 305-444-0030 • Fax 305-444-0039 •
                                                  www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 13 of 15




   the reasonable attorney’s fees and costs it has incurred and will incur in connection

   with these proceedings.

                            CERTIFICATE OF CONFERRAL

         41.    Pursuant to Local Rule 7.1(a)(3), the undersigned certifies that he has

   conferred with previous and present counsel for the Bank and with counsel for the

   Plaintiff in a good faith effort to resolve the issues raised in this Motion but has

   been unable to resolve the issues.

                                            CONCLUSION

         As the foregoing recitations of fact demonstrate and as they are applied to

   the cited law confirms, Bank of America and Plaintiff have plainly and willfully

   violated the Court’s valid, lawful, clear, definite and unambiguous Order [DE 190]

   that granted Ms. Dones access to her Safe Deposit Box and denied Plaintiff’s [DE

   177] Motion for an Order to Access that Safe Deposit Box.

         Accordingly, an Order requiring Bank of America and Plaintiff to show

   cause why they should not be held in contempt is warranted.

         WHEREFORE, Third Party Irene Dones respectfully submits that the facts

   set out above warrant and she therefore requests entry by the Court of an Order

   holding Bank of America and Plaintiff in contempt, imposing appropriate sanctions

   against Bank of America and Plaintiff for their violation of the Court’s Order [DE


                                               Page 13 of 15

                                    Donet, McMillan & Trontz, P.A.
                                               Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                   • Phone 305-444-0030 • Fax 305-444-0039 •
                                                www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 14 of 15




   190], including imposition of a compensatory fine, an award of attorneys’ fees and

   costs under the Court’s inherent powers, and such other and further relief to which

   the Court finds Ms. Dones is entitled. Ms. Dones further requests that the Court

   enter an Order directing that, pursuant to Fla. Stat. § 57.105, the Plaintiff and/or

   the Bank as garnishee reimburse her the reasonable fee that she has incurred and

   will incur for the services of her undersigned counsel in connection with these

   proceedings, for the foregoing reasons.

                                REQUEST FOR A HEARING

         Ms. Dones also respectfully request that the Court schedule a hearing in

   connection with this Motion.

         DATED: May 19, 2021.

                                                             Respectfully submitted,

                                                             Donet, McMillan & Trontz, P.A.

                                                       By: /s/ David A. Donet, Jr.
                                                          David A. Donet, Jr., Esq.
                                                          Attorney for Third Party Irene Dones

                             [Certificate of Service on next page]




                                               Page 14 of 15

                                    Donet, McMillan & Trontz, P.A.
                                               Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                   • Phone 305-444-0030 • Fax 305-444-0039 •
                                                www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193 Entered on FLSD Docket 05/19/2021 Page 15 of 15




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 19, 2021, undersigned counsel served

   the foregoing Third Party Irene Dones’ Motion for Civil Contempt Against Bank

   of America and Plaintiff via email on Plaintiff’s counsel, Christopher J. Lyon,

   Esq., at [cjlyon@simmsshowers.com] and on Garnishee Bank of America’s

   counsel, Joseph A. Noa, Jr., Esq., at (e-service@noalawfirm.com) and John D.

   Bernstein, Esq. at (jdb@lgplaw.com).

                                                  Donet, McMillan & Trontz, P.A.

                                            By: /s/ David A. Donet, Jr.
                                               David A. Donet, Jr., Esq.
                                               Florida Bar No.: 129810
                                               Attorney for Third Party Irene Dones
                                               3250 Mary Street, Suite 406
                                               Coconut Grove, Florida 33131
                                               Telephone: (305) 444-0030
                                               Fax: (305) 444-0039
                                               Email: donet@dmt-law.com
                                               Email: paralegals@dmt-law.com




                                              Page 15 of 15

                                   Donet, McMillan & Trontz, P.A.
                                              Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                  • Phone 305-444-0030 • Fax 305-444-0039 •
                                               www.dmt-law.com
